Name: Commission Regulation (EC) No 2556/98 of 27 November 1998 laying down for 1999 detailed rules for the application of the tariff quota for beef and veal provided for in the Interim Agreement between the Community and the Republic of Slovenia
 Type: Regulation
 Subject Matter: Europe;  animal product;  tariff policy;  European construction
 Date Published: nan

 EN Official Journal of the European Communities 28. 11. 98L 320/20 COMMISSION REGULATION (EC) No 2556/98 of 27 November 1998 laying down for 1999 detailed rules for the application of the tariff quota for beef and veal provided for in the Interim Agreement between the Community and the Republic of Slovenia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 410/97 of 24 February 1997 on certain procedures for applying the Interim Agreement on Trade and Trade-Related Measures between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slo- venia, of the other part (1), and in particular Article 1 thereof, Whereas an Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part (2), hereinafter referred to as the Agreement', was signed in Brussels on 11 November 1996; whereas pending the entry into force of the Europe Agreement, the Council and Commission decided that the Agreement would apply provisionally in the Community from 1 January 1997; Whereas the Agreement provides for the opening of a reduced-tariff quota for beef and veal for 1999; whereas detailed rules for the application of that quota should therefore be laid down; Whereas, in order to ensure orderly importation of the quantities laid down, they should be staggered; Whereas the arrangements should be managed using import licences; whereas to that end rules should be laid down on the submission of applications and the informa- tion to be given on applications and licences, where appropriate by way of derogation from or by supple- menting the provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (3), as last amended by Regulation (EC) No 1044/98 (4), and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (5), as last amended by Regulation (EC) No 2365/98 (6); whereas, moreover, it should be stipulated that licences are to be issued following a reflection period and, where necessary, after application of a uniform percentage reduction; Whereas, given the risk of speculation inherent in the arrangements in the beef and veal sector, detailed condi- tions for access to the quotas should be laid down; whereas, in order for these criteria to be verified, applica- tions must be submitted in the Member State where the applicant is registered for VAT purposes; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 January to 31 December 1999, the following quantities may be imported under the quota opened by the Interim Agreement with Slovenia: 8 400 tonnes of fresh or chilled beef and veal falling within CN codes ex 0201 10 00 (carcasses), 0201 20 20, 0201 20 30, 0201 20 50 and 0201 30 originating in Slovenia. This quota shall bear the order No 09.4082. 2. For the meat referred to in paragraph 1, the ad valorem and specific customs duties set in the Common Customs Tariff shall be reduced by 80 %. 3. The quantity referred to in paragraph 1 shall be staggered over the year as follows:  4 200 tonnes between 1 January and 30 June 1999,  4 200 tonnes between 1 July and 31 December 1999. 4. If, during 1999, the quantity for which licence applications are submitted for the first period specified in paragraph 3 is less than the quantity available, the remaining quantity shall be added to the quantity avail- able for the following period. (1) OJ L 62, 4. 3. 1997, p. 5. (2) OJ L 344, 31. 12. 1996, p. 3. (3) OJ L 331, 2. 12. 1988, p. 1. (5) OJ L 143, 27. 6. 1995, p. 35. (4) OJ L 149, 20. 5. 1998, p. 11. (6) OJ L 293, 31. 10. 1998, p. 49. EN Official Journal of the European Communities28. 11. 98 L 320/21 Article 2 1. In order to benefit from the import arrangements: (a) applicants for import licences must be natural or legal persons who, when submitting their application, must prove to the satisfaction of the competent authorities of the Member State concerned that they have traded in beef and veal with third countries at least once in the previous 12 months; they must be entered on a national VAT register, (b) licence applications may be presented only in the Member State in which the applicant is registered, (c) licence applications shall relate to a minimum quantity of 15 tonnes of product without exceeding the quantity available, (d) the licence application and the licence shall show in box 8 the country of origin; the licence shall carry with it an obligation to import from the country indi- cated, (e) the licence application and the licence shall show the order No 09.4082 and at least one of the following in box 20:  Reglamento (CE) no 2556/98  Forordning (EF) nr. 2556/98  Verordnung (EG) Nr. 2556/98  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2556/98  Regulation (EC) No 2556/98  RÃ ¨glement (CE) no 2556/98  Regolamento (CE) n. 2556/98  Verordening (EG) nr. 2556/98  Regulamento (CE) nÃ « 2556/98  Asetuksen (EY) N:o 2556/98  FÃ ¶rordning (EG) nr 2556/98. 2. Article 5 of Regulation (EC) No 1445/95 notwith- standing, the licence application and the licence shall show in box 16 one or more of the CN codes referred to in Article 1(1). Article 3 1. Licence applications may be submitted only:  from 6 to 15 January 1999 for the quantity referred to in the first indent of Article 1(3),  from 1 to 12 July 1999 for the quantity referred to in the second indent of Article 1(3). 2. Only one application may be submitted by each applicant. Where an applicant submits more than one application, all his applications shall be rejected. 3. Member States shall notify the Commission, by the fifth working day following the end of the period for submitting applications, of applications presented for the quantity indicated in Article 1(1). Notification shall comprise a list of applicants showing the quantities applied for. All notifications, including nil notifications, shall be made by telex or fax, notification being made, where applications have been received, in accordance with the model given in the Annex hereto. 4. The Commission shall decide to what extent licence applications can be met. If the quantity for which licences have been applied for exceeds that available, the Commission shall set a uniform percentage reduction in the quantities applied for. 5. Provided the Commission accepts an application, the licence shall be issued as soon as possible. Article 4 1. Without prejudice to the provisions of this Regula- tion, Regulations (EEC) No 3719/88 and (EC) No 1445/ 95 shall apply. 2. Article 3 of Regulation (EC) No 1445/95 notwith- standing, import licences issued pursuant to this Regula- tion shall be valid for 180 days from their date of issue. However, no licences shall be valid after 31 December 1999. 3. Licences shall be valid throughout the Community. Article 5 Products shall benefit from the duties referred to in Article 1 on presentation of a EUR.1 movement certi- ficate issued by the exporting country in accordance with Protocol 4 to the Interim Agreement or a declaration by the exporter in accordance with the said Protocol. Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1999. EN Official Journal of the European Communities 28. 11. 98L 320/22 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1998. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities28. 11. 98 L 320/23 ANNEX Fax No: (32 2) 296 60 27 / 295 36 13 Application of Regulation (EC) No 2556/98 Order No 09.4082 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR IMPORT LICENCE APPLICATION Date: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Period: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Member State: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Applicants No (1) Applicant (name and address) Quantity (tonnes) Total Member State: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Fax No: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Tel.: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . (1) Continuous numbering.